753 F.2d 851
37 Fair Empl. Prac. Cas. (BNA) 378,36 Empl. Prac. Dec. P 34,992EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellee,Cross-Appellant,v.PRUDENTIAL FEDERAL SAVINGS AND LOAN ASSOCIATION,Defendant-Appellant, Cross- Appellee.
Nos. 82-2444, 83-1073.
United States Court of Appeals,Tenth Circuit.
Jan. 29, 1985.

Before BARRETT, WILLIAM E. DOYLE and SEYMOUR, Circuit Judges.


1
This matter comes on for consideration of the judgment of the Supreme Court of the United States --- U.S. ----, 105 S. Ct. 896, 83 L. Ed. 2d 913 vacating the judgment of this Court entered August 7, 1984, 741 F.2d 1225, and remanding the cause to this Court for further consideration in light of Trans World Airlines, Inc. v. Thurston, 469 U.S. ----, 105 S. Ct. 613, 83 L. Ed. 2d 523 (1985).


2
Upon consideration whereof, it is ordered that the opinion of this Court, dated August 7, 1984, is withdrawn.


3
It is further ordered that the parties file simultaneous briefs with their suggestions as to the effect of Thurston on the captioned appeal.  The parties shall prepare their briefs in typewritten form.  An original and seven copies of each brief shall be filed with the Clerk on or before February 21, 1985.